Case: 12-16554    Date Filed: 06/26/2013   Page: 1 of 17


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-16554
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 5:12-cv-00059-RS-EMT


HIGH BID, LLC,
d.b.a. Roebuck Auctions,

                                                               Plaintiff-Appellant,

                                     versus

KENNETH EVERETT,

                                                              Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                 (June 26, 2013)

Before HULL, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Plaintiff-Appellant High Bid LLC, d.b.a. Roebuck Auctions (“Roebuck

Auctions”), appeals the district court’s grant of summary judgment to Defendant-
              Case: 12-16554     Date Filed: 06/26/2013   Page: 2 of 17


Appellee Kenneth Everett. After review, we affirm the district court’s grant of

summary judgment to Defendant Everett as well as the district court’s order

finding Everett was entitled to recover reasonable attorney’s fees.

                                I. BACKGROUND

      On December 1, 2011, Plaintiff Roebuck Auctions conducted an auction of

16 unfinished condominium units, fixtures, and building materials in Panama City

Beach, Florida. John Roebuck, the owner of Roebuck Auctions, served as the

auctioneer.

      Defendant Everett arrived at the auction site, completed his registration

materials (which included signing certain documents), and received his bid card.

Among the materials Everett signed was a bidder identification stub, which

notified Everett that the auction company would charge a ten percent bidder’s

premium to the high bidder. The stub also stated that if the bidder defaulted on the

agreement, the bidder would “agree to pay all legal fees and damages incurred by

Auctioneer as a result of [bidder’s] default.”

      The auction commenced, and Everett ultimately placed the high bid:

$47,000 per condominium unit, for a total of $752,000, with an additional $75,200

for the bidder’s premium of ten percent. It is undisputed that despite placing the

high bid, Everett never closed on his purchase of the condominium units, citing the

units’ legal and financial problems as the basis for his decision to cancel the


                                          2
              Case: 12-16554     Date Filed: 06/26/2013    Page: 3 of 17


transaction. Everett also failed to pay the ten percent bidder’s premium, despite

Roebuck Auctions’s demand for payment. This lawsuit is only about the payment

of the bidder’s premium on a sale of auctioned property that never closed.

                          II. PROCEDURAL HISTORY

A.    Initial Proceedings

      In February 2012, Plaintiff Roebuck Auctions sued Defendant Everett in

Florida state court for breach of contract based on Everett’s failure to pay the

$75,200 bidder’s premium. Roebuck Auctions sought a judgment against Everett

in the amount of $75,200, plus interest, costs, and reasonable attorney’s fees.

      Defendant Everett subsequently removed the action to federal district court

and filed a motion to dismiss Roebuck Auctions’s complaint. In his motion to

dismiss, Everett contended, inter alia, that Roebuck Auctions had not adequately

stated a prima facie claim for relief because it had not alleged that it was a

“licensed auction business,” pursuant to Florida Statute § 468.385(7)(b), or that it

was “otherwise exempt from licensure.”

      Roebuck Auctions then filed an amended complaint that addressed the

grounds raised in Everett’s motion to dismiss. As relevant to the issues on appeal,

the amended complaint alleged that John Roebuck, the owner and sole managing

member of Roebuck Auctions, was a licensed auctioneer and real estate broker

under Florida law. The amended complaint contained no allegations addressing


                                           3
              Case: 12-16554    Date Filed: 06/26/2013    Page: 4 of 17


Plaintiff Roebuck Auctions’s licensure status. As attachments to the amended

complaint, Plaintiff Roebuck Auctions filed Internet printouts from an official

State of Florida website showing John Roebuck’s status as a licensed auctioneer

and real estate broker.

      In his answer to the amended complaint, Defendant Everett reasserted as his

“Second Affirmative Defense” that Plaintiff Roebuck Auctions “ha[d] failed to

state a cause of action upon which relief can be granted because it failed to allege

that it was licensed to perform the auction at issue in the complaint.”

B.    Summary Judgment Proceedings

      Following discovery, the parties filed cross motions for summary judgment.

Defendant Everett contended that in light of the undisputed material facts, he was

entitled to judgment as a matter of law on two grounds: (1) Plaintiff Roebuck

Auctions was not a party to the document upon which it relied for its claim; and

(2) even if Roebuck Auctions had standing to pursue its breach of contract claim, it

could not collect a bidders’ premium in this case because the owner of the

auctioned property and Everett never entered into a valid and enforceable contract.

      In its motion for summary judgment, Plaintiff Roebuck Auctions likewise

contended that it was entitled to judgment as a matter of law based on Everett’s

undisputed placement of the high bid (after signing the Bidder Agreement and bid

card that identified Roebuck Auctions as the auction company and hearing


                                          4
              Case: 12-16554     Date Filed: 06/26/2013   Page: 5 of 17


pre-auction announcements about the auctions terms and conditions) and

subsequent failure to pay the bidder’s premium.

      Roebuck Auctions’s own motion for summary judgment then addressed

Everett’s asserted affirmative defenses and the grounds for summary judgment

alleged in Everett’s motion. Specifically, Roebuck Auctions’s motion addressed

Everett’s “Second Affirmative Defense,” which was that Roebuck Auctions “failed

to allege it was licensed to perform the auction at issue in the complaint.”

Roebuck Auctions argued John Roebuck being a licensed auctioneer was

sufficient, as follows:

      It is undisputed that John Roebuck, the auctioneer who conducted the
      subject auction, was and is a duly licensed auctioneer pursuant to
      Chapter 468, Florida Statutes. There is no legal requirement that
      Roebuck “register” his license to Roebuck Auctions in the manner of
      a real estate broker. Chapter 468 provides that auctioneers be
      individuals—there is no way for a fictitious business entity to be a
      licensed auctioneer.

             The statute defines an “Auction Business” as a sole
      proprietorship or business entity that “employs auctioneers to conduct
      auctions.” FLA. STAT. §468.382(1). Section 468.385(2)&(3), Florida
      Statutes, which sets forth the requirements for licensure, provides that
      no one may conduct an auction “unless he or she is licensed” and that
      one can’t be licensed if “he or she” is under 18 years of age or has
      committed any prohibiting act or offense. In sum, a licensed
      auctioneer must be an individual.

Roebuck Auctions also filed a separate response to Everett’s motion for summary

judgment, but this response did not address the “Second Affirmative Defense.”



                                          5
               Case: 12-16554        Date Filed: 06/26/2013      Page: 6 of 17


       In his response to Roebuck Auctions’s motion for summary judgment,

Everett noted that Roebuck Auctions did “not dispute that it [was] not a licensed

auction business.” Everett further noted that Florida law provides for three

separate types of auction-related licenses—for auctioneers, apprentices, and

auction businesses—and the law further requires that “[e]ach auction . . . be

conducted under the auspices of a licensed auction business.” Everett thus

contended that Roebuck Auctions, “[h]aving failed to establish that it maintained

the required license,” was “precluded from recovering any monies” from him

because “an unlicensed entity may not benefit as a result of its wrongdoing.”

       Roebuck Auctions did not reply, or request leave from the district court to

file a reply, to Everett’s response to its motion for summary judgment. 1

       The district court granted Everett’s motion for summary judgment and

denied Roebuck Auctions’s motion for summary judgment. Summarizing the

relevant statutes, the district court noted that Florida law separately defines

“auctioneer” and “auction business” and requires both entities to be licensed: an

auctioneer must be licensed in order to actually perform an auction, and the auction

business under whose auspices the auction is held must also be licensed. In

addition, under Florida Statute § 498.385(8), a license issued by the state “to an


       1
         Pursuant to the Local Rules for the Northern District of Florida, “[n]o reply memoranda
shall be filed absent a showing of good cause and upon leave of the court.” N.D. Fla., Local
Rule 7.1(C)(2).
                                                6
                Case: 12-16554         Date Filed: 06/26/2013        Page: 7 of 17


auctioneer, apprentice, or auction business is not transferable.” Thus, the district

court concluded that in light of these relevant statutory provisions,

       [i]t is undisputed in this case that John Roebuck was a licensed
       auctioneer. However, it is also undisputed that High Bid, LLC, d/b/a
       Roebuck Auctions was not a licensed auction business. Plaintiff’s
       argument that “Chapter 468 provides that auctioneers be individuals—
       there is no way for a fictitious business entity to be a licensed
       auctioneer” is true in that the business itself can’t be the auctioneer—
       obviously an auctioneer must be a person. The statute, however,
       makes it clear that the business must be licensed for auctions to be
       conducted under its name by a licensed auctioneer. Because Plaintiff
       is unlicensed, it cannot benefit from its wrongdoing.

(citation omitted). In other words, the district court concluded that the agreement

in the bidder identification stub that obliged Everett to pay the ten percent bidder’s

premium was unenforceable.2 The district court then entered judgment in

Defendant Everett’s favor.

C.     Roebuck Auctions’s Motion for Reconsideration

       Plaintiff Roebuck Auctions then filed a motion for reconsideration of the

district court’s judgment, pursuant to Federal Rule of Civil Procedure 59(e).

Roebuck Auctions raised two grounds in support of its motion: first, that the

district court did not give Roebuck Auctions notice and a reasonable time to

respond prior to granting summary judgment in Everett’s favor on an issue not


       2
        On appeal, the parties do not dispute that the district court in effect found the agreement
unenforceable due to Roebuck Auctions’s failure to establish that it was a properly licensed
auction business, despite the fact that the district court did not explicitly so state in its summary
judgment order.
                                                  7
              Case: 12-16554     Date Filed: 06/26/2013    Page: 8 of 17


raised in Everett’s motion for summary judgment, an issue “only addressed

preemptively by Roebuck [Auctions] with less than complete knowledge of the

true basis for Everett’s contention.” Second, Roebuck Auctions admitted that it

was not a licensed auction business, but argued that Florida Statute § 468.383(7)

explicitly exempts auctions performed “as a part of the sale of real property by a

real estate broker” from any auction licensure requirements. Because John

Roebuck was a licensed real estate broker, and the auction at issue here was for the

sale of real property, Roebuck Auctions contended that it was not required to

obtain an auction business license.

      After Defendant Everett filed a response, and Roebuck Auctions (after

obtaining permission from the district court) filed a reply, the district court denied

Roebuck Auctions’ Rule 59(e) motion for reconsideration. The district court

concluded that Roebuck Auctions bore the burden of negating Everett’s affirmative

defense of non-licensure, and that Roebuck Auctions had clearly attempted to do

so in its motion for summary judgment. However, Roebuck Auctions did not, at

any time prior to filing its Rule 59(e) motion, argue that it was exempt from

licensure; instead, Roebuck Auctions wrongly relied on John Roebuck’s personal

auctioneer license to attempt to negate Everett’s affirmative defense. The district

court refused to provide Roebuck Auctions with a “second bite at the apple” when

it could have raised its exemption argument during the summary judgment phase


                                           8
              Case: 12-16554     Date Filed: 06/26/2013    Page: 9 of 17


but failed to do so. Accordingly, the district court denied Roebuck Auctions’s

motion for reconsideration.

D.    Attorney’s Fees Proceedings

      Following the entry of summary judgment in his favor, Defendant Everett

moved for an award of attorney’s fees, pursuant to Fla. Stat. § 57.105(7),

contending that (1) the bidder identification stub that Everett signed provided that

the auctioneer, Roebuck Auctions, was entitled to an award of attorney’s fees in

the event of a contractual breach; (2) Roebuck Auctions had sought to recover

attorney’s fees as part of its damages in this case; (3) Fla. Stat. § 57.105(7) permits

one-sided contractual attorney’s fee provisions to apply to both parties to the

contract; and (4) Everett was therefore entitled to an award of reasonable

attorney’s fees.

      Roebuck Auctions responded to Everett’s motion by noting that in granting

summary judgment to Everett, the district court effectively found the auction

contract unenforceable due to Roebuck Auctions’ non-licensure. In light of the

unenforceable auction contract, any provisions contained therein, including the

provision providing for an award of attorney’s fees, was likewise unenforceable.

      The district court granted Everett’s motion for attorney’s fees, stating that

although the auction contract was unenforceable due to Roebuck Auctions’s




                                           9
             Case: 12-16554       Date Filed: 06/26/2013   Page: 10 of 17


“failure to show that it was properly licensed to conduct the auction, Florida law

states that an ‘innocent party’ can enforce the contract to recover attorneys’ fees.”

      On January 24, 2013, Roebuck Auctions filed a notice of appeal from the

district court’s (1) order granting summary judgment to Everett; (2) order denying

Roebuck Auctions’s motion for reconsideration; and (3) order granting Everett

entitlement to attorney’s fees.

                                  III. DISCUSSION

A.    Summary Judgment & Motion for Reconsideration

      We review a district court’s grant of summary judgment de novo, applying

the same legal standards that bound the district court. Whatley v. CNA Ins. Cos.,

189 F.3d 1310, 1313 (11th Cir. 1999). Summary judgment is appropriate when the

evidence, viewed in the light most favorable to the nonmoving party, presents no

genuine issue of material fact and compels judgment as a matter of law. Id.; see

also Fed. R. Civ. P. 56(a).

      The Florida Department of Business and Professional Regulation and the

Florida Board of Auctioneers enforce a comprehensive statutory scheme regulating

auctions and providing for the licensure of auction businesses and auctioneers. See

Fla. Stat. §§ 468.381–468.399. Under state law, “[n]o person shall auction or offer

to auction any property in this state unless he or she is licensed,” and “[n]o

business shall auction or offer to auction any property in this state unless it is


                                           10
             Case: 12-16554      Date Filed: 06/26/2013    Page: 11 of 17


licensed as an auction business.” Id. § 468.385(2), (7)(b). Certain auctions are

exempt from the statutory requirements governing auctions and auctioneers,

including “[a]uctions conducted as a part of the sale of real property by a real

estate broker.” Id. § 468.383(7).

      Chapter 468 goes on to require that:

      [e]ach auction must be conducted by an auctioneer who has an active
      license or by an apprentice who has an active apprentice auctioneer
      license and who has received prior written sponsor consent. Each
      auction must be conducted under the auspices of a licensed auction
      business. Any auctioneer or apprentice auctioneer conducting an
      auction, and any auction business under whose auspices such auction
      is held, shall be responsible for determining that any auctioneer,
      apprentice, or auction business with whom they are associated in
      conducting such auction has an active Florida auctioneer, apprentice,
      or auction business license.

Id. § 468.388(4) (emphasis added). An “auction business” is defined as “a sole

proprietorship, partnership, or corporation which in the regular course of business

arranges, manages, sponsors, advertises, promotes, or carries out auctions, employs

auctioneers to conduct auctions in its facilities, or uses or allows the use of its

facilities for auctions.” Id. § 468.382(1). An “auctioneer” is defined as “any

person licensed pursuant to this part who holds a valid Florida auctioneer license.”

Id. § 468.382(2). Additionally, “[a] license issued by the department to an

auctioneer, apprentice, or auction business is not transferable.” Id. § 468.385(8).

Thus, the Florida statutory scheme governing auctions requires (1) separate,

non-transferable licenses for auctioneers and auction businesses, and (2) that
                                           11
             Case: 12-16554     Date Filed: 06/26/2013   Page: 12 of 17


auctions be conducted by a licensed auctioneer “under the auspices” of a licensed

auction business.

      Here, we conclude, as did the district court, that Defendant Everett was

entitled to summary judgment on the ground that Plaintiff Roebuck Auctions was

not a licensed auction business, thus rendering the agreement to pay the bidder’s

premium unenforceable. To the extent that Roebuck Auctions contends that it was

not given fair notice, pursuant to Federal Rule of Civil Procedure 56(f), of the

district court’s intention to grant summary judgment on this ground, we find this

argument lacks merit. Defendant Everett, in his motion to dismiss and amended

answer, raised as an affirmative defense the fact that Roebuck Auctions was not a

licensed auction business. In its own motion for summary judgment, Plaintiff

Roebuck Auctions responded to this affirmative defense and attempted to negate it

by relying on John Roebuck’s personal status as a licensed auctioneer. In light of

the non-transferability of auctioneer licenses and the statutory requirement that

“[e]ach auction . . . be conducted under the auspices of a licensed auction

business,” however, Roebuck Auctions clearly failed to negate Everett’s

affirmative defense. Fla. Stat. §§ 468.385(8), 468.388(4).

      Further, in response to Roebuck Auctions’s motion for summary judgment,

Everett reasserted his affirmative defense, and Roebuck Auctions, rather than

seeking leave of court to file a reply (as permitted by the Local Rules) maintained


                                         12
             Case: 12-16554      Date Filed: 06/26/2013    Page: 13 of 17


its reliance on John Roebuck’s personal auctioneer license as sufficient to negate

Everett’s affirmative defense. Thus, Roebuck Auctions was on notice of this

affirmative defense raised by Everett and had an opportunity to respond to this

defense, despite the fact that its response was ultimately insufficient to carry the

day.

       Nor was the district court required to grant Roebuck Auctions’ motion for

reconsideration. For the first time, Roebuck Auctions’s motion raised the

argument that it was exempt from the auction business license requirement because

the auction was conducted “as a part of the sale of real property by a real estate

broker.” Fla. Stat. § 468.383(7). We review a district court’s denial of a motion

for reconsideration only for an abuse of discretion, and the law in this Circuit is

well-settled that a “motion for reconsideration cannot be used to relitigate old

matters, raise argument or present evidence that could have been raised prior to the

entry of judgment.” Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th

Cir. 2009) (internal quotation marks omitted). “This prohibition includes new

arguments that were previously available, but not pressed.” Id. (internal quotation

marks omitted). Roebuck Auctions has not identified any reason why it failed to

raise the issue of the statutory exemption prior to the entry of judgment in Everett’s

favor, and the district court did not abuse its discretion in refusing to permit

Roebuck Auctions to relitigate, with new argument, the issue on which summary


                                           13
             Case: 12-16554     Date Filed: 06/26/2013    Page: 14 of 17


judgment was granted. See id. (“Denial of a motion to amend is especially soundly

exercised when a party gives no reason for not previously raising an issue.”

(internal quotation marks omitted)).

B.    Defendant Everett’s Entitlement to Attorney’s Fees

      We review de novo a district court’s interpretation of state law governing

entitlement to attorney’s fees. Smalbein v. City of Daytona Beach, 353 F.3d 901,

904 (11th Cir. 2003). In addition, we review the district court’s ultimate decision

to grant or deny attorney’s fees for an abuse of discretion. Davis v. Nat’l Med.

Enter., Inc., 253 F.3d 1314, 1318–19 (11th Cir. 2001) (reviewing an award of

attorney’s fees under Florida law in a diversity suit).

      Under Florida law, absent a specific statutory or contractual provision, a

prevailing litigant has no general entitlement to attorney’s fees. Dade County v.

Pena, 664 So. 2d 959, 960 (Fla. 1995) (“[A]ttorney’s fees may only be awarded by

a court pursuant to an entitling statute or an agreement of the parties.”). Here, the

language of the bidder identification stub obligated the bidder, Everett, to pay

Roebuck Auctions’s legal fees in the event that Everett breached the auction

contract. Florida law permits such one-sided contractual attorney’s fee provisions

to be applied reciprocally: “[i]f a contract contains a provision allowing attorney’s

fees to a party when [it] is required to take any action to enforce the contract, the

court may also allow reasonable attorney’s fees to the other party when that party


                                          14
              Case: 12-16554    Date Filed: 06/26/2013    Page: 15 of 17


prevails in any action . . . with respect to the contract.” Fla. Stat. § 57.105(7). The

parties do not contest that the “legal fees” provision in the bidder identification

stub falls generally within this statutory language that permits reciprocal recovery,

such that Everett could use the provision to obtain an award of attorney’s fees.

      Roebuck Auctions contends, however, that although Everett was a prevailing

party in the underlying suit (inasmuch as he successfully defended against

Roebuck Auctions’s suit on the basis of the identification stub’s unenforceability),

he is not entitled to recover attorney’s fees precisely because of the stub’s

unenforceability. Roebuck Auctions objects to Everett’s attempt to, in effect, have

his cake and eat it too.

      “[F]or the purpose of determining whether an award of attorney’s fees is

proper under a contract’s prevailing party fee provision, ‘there is a difference

between contracts that never came into existence and contracts that exist but are

later found to be unenforceable.’ ” Tarr v. Honea, 959 So. 2d 780, 781 (Fla. 4th

DCA 2007) (quoting Fabing v. Eaton, 941 So. 2d 415, 418 (Fla. 2d DCA 2006)).

“[W]here a motion for attorney’s fees is based on a prevailing-party provision of a

document, the fact that a contract never existed precludes an award of attorney’s

fees.” David v. Richman, 568 So. 2d 922, 924 (Fla. 1990). However, “when

litigation ensues in connection with a validly formed contract, attorney’s fees may

be recovered under a prevailing-party provision of the contract even though the


                                          15
             Case: 12-16554     Date Filed: 06/26/2013   Page: 16 of 17


contract has been rescinded or held to be unenforceable.” Id. Thus, the question

before us is whether the auction “contract” (i.e., as memorialized in the bidder

identification stub) at issue (1) never came into existence due to Roebuck

Auctions’s non-licensure, or (2) whether the “contract” was merely unenforceable

due to Roebuck Auctions’s non-licensure.

       Although Roebuck Auctions’s status as an unlicensed auction business

prevented it from enforcing the terms of the bidder identification stub, this does not

per se mean that there was no “meeting of the minds” with respect to the formation

of a contract. To the contrary, the record reflects that Defendant Everett and

Roebuck Auctions did enter into a contract, based on Roebuck Auctions

conducting the auction and Everett placing the high bid after signing the bidder

identification stub. Their contract’s ultimate unenforceability does not alter the

fact that a contract was formed between the parties. See Katz v. Van Der Noord,

546 So. 2d 1047, 1049 (Fla. 1989) (“When parties enter into a contract and

litigation later ensues over that contract, attorney’s fees may be recovered under a

prevailing-party attorney’s fee provision contained therein even though the

contract is rescinded or held to be unenforceable. The legal fictions which

accompany a judgment of rescission do not change the fact that a contract did

exist.”).




                                         16
              Case: 12-16554     Date Filed: 06/26/2013   Page: 17 of 17


        In addition, this case is readily distinguishable from those cases in which

Florida courts have concluded that the parties never entered into a contract ex ante,

such as in the event of a rescinded offer prior to acceptance, mutual mistake, or a

contract governing illegal subject matter that was void under state law. See, e.g.,

Gibson v. Courtois, 539 So. 2d 459, 460 (Fla. 1989) (where offeror revoked offer

prior to acceptance, “no contract came into existence and no legal obligations

attached. . . . Absent mutual assent, neither the contract nor any of its provisions

[including an attorney’s fees provision] come into existence.”); Carnival Leisure

Indus. Ltd. v. Arviv, 655 So. 2d 177, 180 (Fla. 3d DCA 1995) (where a state

statute rendered “void and of no effect” contracts governing the repayment of

money lent for the purpose of being wagered, the statute likewise “invalidate[d] the

nonseverable provision for attorney’s fees.”).

        Given Florida law in this area, we conclude that Roebuck Auctions has not

shown that the district court erred in granting Everett entitlement to reasonable

attorney’s fees.

                                 IV. CONCLUSION

        In sum, we affirm the district court’s orders (1) granting summary judgment

to Defendant Everett, and (2) finding Everett was entitled to reasonable attorney’s

fees.

        AFFIRMED.


                                           17